Citation Nr: 0710046	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-40 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus with degenerative joint disease, currently rated as 30 
percent disabling.  


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from June 1952 to February 
1956. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

Bilateral pes planus with degenerative joint disease is 
manifested by 
pain, calluses, stiffness, tenderness in the arch and 
metatarsal areas, and fatigability of mild to moderate 
severity; there is no evidence of pronounced bilateral pes 
planus with marked pronation, extreme tenderness of plantar 
surfaces of the feet, or marked inward displacement and 
severe spasm of the tendo Achilles on manipulation not 
improved by orthopedic shoes or appliances.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the bilateral pes planus with degenerative joint disease have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a and Diagnostic Codes 5003, 5276 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating claim 
and the respective responsibilities of each party for 
obtaining and submitting evidence by way of an April 2003 VA 
letter, prior to the July 2003 rating decision.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant service department records or VA medical 
records.  The RO notified the veteran of his responsibility 
to respond in a timely manner to VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to notify VA of additional information, 
which, in effect, would include any evidence in his 
possession.  This letter specifically notified the veteran 
that VA would obtain any relevant evidence in the possession 
of a federal department or agency.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans' Claims (Court) further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board interprets the ruling in Dingess/Hartman as applying to 
any matter involving an award of a disability rating and/or 
an effective date for award of benefits.  A March 2006 
provided the veteran with notice of the laws regarding 
degrees of disability and effective dates 

Additionally, VA has obtained all relevant, identified, and 
available evidence.  Based on the above, the Board finds that 
reasonable efforts have been made to obtain all available 
evidence.  

VA also has provided examinations, which are sufficient to 
determine the current severity of the veteran's bilateral pes 
planus.  Although the veteran has asserted that his VA 
examinations were inadequate and requested an examination 
with a VA podiatrist, the Board does not find reason to doubt 
the expertise and competency of the examining physicians.  
The Board is entitled to assume the competence of a VA 
examiner.  See Hilkert v. West, 12 Vet. App. 145, 151 (1999) 
("[T]he Board implicitly accepted [the VA examiner's] 
competency by accepting and relying upon the conclusions in 
her opinion."), aff'd, 232 F.3d 908 (Fed.Cir. 2000).  
Further, the "appellant bears the burden of persuasion on 
appeals to this Court to show that such reliance was in 
error." Id.; see also Butler v. Principi, 244 F.3d 1337, 
1340 (Fed.Cir. 2001) ("The [presumption of regularity] 
doctrine thus allows courts to presume that what appears 
regular is regular, the burden shifting to the attacker to 
show the contrary.")  The veteran has provided no evidence, 
nor can the Board discern any in the record, that would cast 
doubt on the VA examiners' competence and qualifications. 
Thus, another examination is not necessary.  The veteran has 
not referred to any additional, unobtained, available, 
relevant evidence.  Therefore, VA has satisfied all duties to 
notify and assist the veteran. 

Analysis

In the present claim, the veteran seeks an increased 
evaluation for bilateral pes planus (flatfoot).  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a reasonable doubt as to the degree of disability, 
such doubt shall be resolved in favor of the claimant, and 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disorder in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's bilateral pes planus has been rated as 
noncompensably disabling since 1958.  In February 2003, he 
filed an informal claim, seeking a compensable rating.  In 
July 2003, the RO increased the noncompensable rating to 30 
percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 
(2006).  The veteran appealed the determination.  In support 
of his claim, in his VA-Form 9 he stated that orthotics and 
shoes have not relieved the foot pain.  He asserts that a 50 
percent rating is warranted.

Under DC 5276, bilateral pes planus manifested by severe, 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities warrants a 
30 percent rating.  Id.   Pronounced bilateral flatfoot with 
marked pronation; extreme tenderness of plantar surfaces of 
the feet; marked inward displacement and severe spasm of the 
tendo Achilles on manipulation not improved by orthopedic 
shoes or appliances warrants a 50 percent rating.  Id.

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a (2006).

August 2001 VA treatment records show dorsally contracted 
digits with prominent metatarsal heads bilaterally, foot 
pain, and a diagnosis of pes planus.  

At a June 2003 VA examination, the veteran reported foot 
pain.  He was confined to a wheel chair due to a left hip 
operation.  There was very little arch of the foot 
bilaterally, which would be a grade 2-3 pes planus.  There 
was hammertoe deformity of the 2nd, 3rd, 4th and 5th toes 
with no extension capability of those toes; flexion was 
normal to 20 degrees.  The impression was diabetes mellitus, 
type II, onset with associated peripheral neuritis of the 
legs and feet bilaterally; bilateral pes planus, moderate 
disability with progression; and degenerative joint disease 
of both feet with hammertoe deformity of 2nd through 5th toes 
bilaterally, moderate disability with progression. 

An August 2003 VA treatment record shows an unspecific 
superficial injury of feet and toes, infected.  VA treatment 
records dated in 2004 show right foot pain; the assessment 
was a Grade 0 diabetic ulcer and hammer toe. 

At a September 2005 VA examination, the veteran reported foot 
pain, mostly in the mid-foot and distal areas.  He had 
hammertoes of all four lesser toes bilaterally and diabetic 
peripheral neuropathy, which decreased the protective sensors 
in the feet.  He had pain, lack of endurance, stiffness, and 
fatigability bilaterally.  Symptoms were more prominent on 
ambulation.  There was no specific treatment except for pain 
medication.  The veteran denied flare ups, but had constant 
daily pain.  There were no incapacitating episodes that 
precluded weight bearing.  He used a rollator walker due to 
the fractured hip and wore diabetic shoes with an insert for 
arch support with minimal benefit.  The condition did not 
preclude any activities.  The feet were basically symmetrical 
in appearance, with hammertoes and deformities; there were 
slight erythematous knuckles.  There was no ulceration, 
callous, or breakdown on the tops of the toes.  Pulses were 
feint bilaterally.  The bilateral arch was not significantly 
flat; the examiner could insert the tip of his little finger 
between the floor and medial aspect of both feet on weight 
bearing.  Both Achilles tendons were well aligned and 
slightly tender to squeezing, but without spasm.  There was 
no abnormal pronation or abduction of the feet and the 
veteran was able to rise on his toes and heels adequately.  
His ankle joint motion was normal bilaterally, and there was 
no change noted with repeated and resisted movements on 
examination.  There was tenderness with pressure and 
manipulation of the mid-foot at the metatarsal area 
bilaterally on normal weight and non-weight bearing.  X-rays 
showed hammer toe deformities with minimal metatarsal head 
and degenerative joint disease changes, otherwise normal.  
The diagnoses were bilateral pes planus and hammertoe 
deformities.  

At a May 2006 VA examination, the veteran reported problems 
with flat feet and calluses.  Treatment included including 
arch support and callus trimming which had helped but not 
relieved the condition.  He reported constant pain on the 
plantar surface, non-tender, weakness, stiffness, swelling, 
fatigability, lack of endurance, and cramping.  He stated 
that his pain level at rest was 6 out of 10, on standing was 
8 out of 10, and while walking was 9 out of 10.  The examiner 
reported that the veteran was diagnosed with diabetes 
mellitus type 2 in 1998 and peripheral vascular disease in 
2005.  The veteran reported flare ups approximately once a 
week for 2 to 3 hours precipitated by increased walking.  The 
examiner stated that this condition did not impair the 
veteran's ability to perform his daily functional activities 
for self care.  The veteran used a cane, diabetic shoes, and 
shoe inserts.  The veteran stated that he does not work 
because of his feet condition.

Upon examination, the veteran had an antalgic gait and used a 
cane for ambulation.  The examiner noted that the veteran had 
left hip replacement, but was unable to determine if the 
veteran was using the cane for the hip replacement, bilateral 
foot condition, or both.  The left and right foot/ankle 
showed negative edema, ecchymosis, or erythema which was 
tender with slight pes planus.  There was positive arch 
tenderness, but negative tenderness over lateral and medial 
malleolus.  The Achilles tendons were intact and slightly 
tender with normal alignment.  There were negative hallux 
valgus deformities (bunion) and hammer toe.  There was 
positive claw toe of the 2nd through 4th digits and calluses 
over the plantar aspect of the metatarsal area.  The foot was 
neurovascularly intact.  

The examiner reported that the calluses over the plantar 
aspect of the metatarsal indicate abnormal weight bearing of 
feet likely due to deformities.  These calluses measured 3 
centimeters by 2 centimeters bilaterally and had the 
appearance of a recent shaving treatment.  The veteran had 
feet atrophy changes and dermopathy consistent with diabetes 
and peripheral vascular disease; there were no ulcers or skin 
break down.  The veteran used his cane for balance during the 
exam. 

Lateral views on X-rays failed to show any evidence of pes 
planus.  There were plantar spurs of the os calcis 
bilaterally.  Flexion deformity was noted on the toes of each 
foot.  There was considerable osteoporosis bilaterally.  
There was minimal periarticular hypertrophic bone reaction in 
the tarsometatarsal and intertarsal joints.  The impression 
was degenerative bone change in the feet, not uncommon in 
this age group.  There was no definite pes planus, but there 
were flexion deformities of toes, calcaneal spurs, and 
osteoporosis.  The impression was minor abnormality.  

The diagnosis after examination was bilateral mild pes 
planus, claw toe deformity, degenerative joint disease with 
residuals, and degenerative bone changes not uncommon in this 
age group, all which factor in to the current bilateral foot 
condition.  The veteran had left hip replacement which was a 
factor in his ambulation, but it would be resorting to 
speculation to determine the level that this non-service 
condition affected his service-connected foot condition.  

VA treatment records dated from 2005 to 2006 show medication 
as necessary for leg cramps and foot wounds.  A February 2006 
VA treatment record shows keratoses.  

Upon review, the medical evidence does not show that a 50 
percent evaluation is warranted for bilateral pes planus with 
degenerative joint disease.  Throughout the appeals process, 
bilateral pes planus has been manifested by pain, calluses, 
stiffness, and fatigability.  To warrant a higher 50 percent 
evaluation, there must be evidence of pronounced bilateral 
flatfoot with marked pronation; extreme tenderness of plantar 
surfaces of the feet; marked inward displacement and severe 
spasm of the tendo Achilles on manipulation not improved by 
orthopedic shoes or appliances.   However, there is no 
evidence of marked pronation; the September 2005 VA examiner 
specifically stated that there was no was abnormal pronation 
or abduction of the feet.  Though the veteran reports 
tenderness over the plantar surfaces, the objective medical 
evidence only shows tenderness with pressure and manipulation 
at the metatarsal and arch areas.  Additionally, there is no 
evidence of spasm of the tendo Achilles on manipulation; the 
September 2005 VA examiner specifically stated that the 
Achilles tendons were without spasm.  

Though the veteran claims that he is entitled to the higher 
50 percent evaluation because his foot condition is not 
improved by orthopedic shoes or appliances, this has not been 
shown upon examination.  Even assuming that the foot 
condition is not improved by orthotics, he does not have any 
of the other symptoms required for the higher evaluation.  

The Board acknowledges that VA treatment records and 
examinations reflect that the veteran has numerous other non-
service connected conditions in the hip and in the feet, 
including bilateral hammer toes, claw toes, diabetic 
peripheral neuropathy, and diabetic ulcer.  Although these 
disabilities may contribute to the veteran's current 
bilateral foot condition, the criteria for the assignment of 
a higher rating still are not met.  See generally, Mittleider 
v. West, 11 Vet. App. 181, citing Mitchem v. Brown, 9 Vet. 
App. 136 (1996).  As previously stated, symptoms of marked 
pronation or marked inward displacement and severe spasm of 
the tendo Achilles on manipulation are not present. 

Additionally, in evaluating the veteran's claim, the Board 
has considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  While the veteran has significant 
complaints of pain in his feet, the objective medical 
findings do not show functional loss due solely to pes 
planus.  The May 2006 VA examiner reported that pes planus 
does not impair his ability to perform his daily functional 
activities for self care.  The Board notes that the veteran 
reported flare ups in the feet approximately once a week for 
approximately 2 to 3 hours.  While the Board has considered 
these assertions, the medical evidence shows that the 
bilateral pes planus is only characterized by mild or 
moderate symptoms; in fact, the September 2005 VA examiner 
reported that there was not definite pes planus.  As pes 
planus is only manifested by mild or moderate symptoms at 
best, there is no evidence that it causes functional loss or 
is the cause of the reported flare ups.  

While the Board has considered the veteran's assertions that 
the VA examinations did not accurately reflect his symptoms, 
the medical opinions are adequate for rating purposes and the 
Board cannot ignore such evidence.  As the objective evidence 
does not support any findings of functional loss, a higher 
rating under DC 5276 is not warranted.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
Specifically, the evidence does not reflect any 
hospitalization due to the veteran's bilateral pes planus.  
The veteran noted that he stopped working due to his foot 
condition and VA treatment records reflect that the veteran 
stopped working in 1995.  However, there is no evidence that 
the bilateral pes planus, which has been shown to be only 
mild or moderate in severity, is the cause of marked 
interference with employment.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of this disability.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

In sum, an increased evaluation for the bilateral pes planus 
with degenerative joint disease is denied.  In making this 
decision, the Board has considered the benefit of the doubt 
doctrine; however, as the evidence is not equally-balanced, 
in this regard, it does not apply.  Gilbert v. Derwinski, 1 
Vet. App. at 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.



ORDER

An increased evaluation in excess of 30 percent for bilateral 
pes planus with degenerative joint disease is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


